SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR, COLUMBIA ALL-STAR EXTRA, COLUMBIA ALL-STAR FREEDOM, AND COLUMBIA ALL-STAR TRADITIONS ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Current Name New Name Columbia Variable Portfolio - S&P 500 Index Fund Columbia Variable Portfolio - Large Cap Index Fund Columbia Variable Portfolio - Mid Cap Value Opportunity Fund Columbia Variable Portfolio - Mid Cap Value Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. All Star (US)5/2015
